Citation Nr: 1107153	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  03-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran had active duty service from June 1976 to June 1979.  
He was a member of the Army Reserve from May 1980 to May 1982.
This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
found that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for a low 
back disorder.  The Veteran appealed.

In a decision dated in December 2009, the Board denied the 
Veteran's appeal to reopen his low back claim, and he appealed 
the decision to the United States Court of Appeals For Veterans 
Claims (Court).  In September 2010, the Veteran, through his 
attorney, and the Secretary of Veterans Affairs, submitted a 
Joint Motion For Remand (Motion).  In an Order dated in October 
2010, the Court granted the Motion, vacated the December 2009 
Board decision, and remanded the case to the Board for further 
appellate review consistent with the Motion.

In the decision below, the Board declines to reopen the low back 
claim and, for the reasons discussed below, REMANDS the issue of 
entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder and paranoid schizophrenia, 
to the VA RO.


FINDINGS OF FACT

1.  Entitlement to service connection for a low back disorder was 
denied in an April 1984 Board decision, and that decision is 
final.

2.  The evidence associated with the claims file subsequent to 
the April 1984 Board decision by itself, or when considered with 
the previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for a low back disorder, and 
does not raise a reasonable possibility of substantiating the 
claim.

CONCLUSION OF LAW

The April 1984 Board decision which denied entitlement to service 
connection for a low back disorder is final; the evidence 
presented since the April 1984 Board decision is not new and 
material.  The claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in February 2002 and 
October 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The October 2005 letter was issued pursuant to 
a Board remand specifically to inform the Veteran of the 
information and evidence needed to reopen a claim.  While the 
October 2005 letter substantially complied with the requirements 
of notice for a claim for service connection, it did not fully 
comply with the notice requirements related to an application to 
reopen.  Specifically, the October 2005 letter did not inform the 
Veteran why his claim was denied in 1984 and what type evidence 
would supply the missing element.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Generally this oversight would necessitate a 
remand. Considering the circumstances of the instant case, 
however, the Board finds a remand would not in fact benefit the 
Veteran substantively.  Instead, the Board will test for 
prejudice.  See Shineski v. Sanders, ___ U.S. ___, 129 S. Ct. 
1696, 173 L.Ed.2d 532 (2009).

The primary basis on which the Board finds the Veteran has not 
been prejudiced by the content-deficiency of the VCAA notice 
letters is that he is represented by an attorney.  His attorney 
has demonstrated through the argument presented to the Court on 
the Motion and in the argument submitted to the Board in October 
2009 and currently that she is fully aware of what is needed to 
establish the Veteran's claim to reopen.  Consequently, it would 
not serve any substantive purpose, or benefit the Veteran, to 
remand the case solely for Kent-compliant VCAA notice. See 
Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005).  The 
Board further finds the Veteran has had a meaningful opportunity 
to participate in the adjudication of his claim throughout the 
entire process.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Therefore, the statutory purposes of timely and content-
compliant notice have not been frustrated.

Although the post-decision VCAA letters have not been fully 
content-compliant, the Board nonetheless notes the Veteran's 
claim was reviewed on a de novo basis following the letters.  The 
RO's failure to provide the Veteran notice of how disability 
ratings and effective dates are determined in the event service 
connection is granted, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), is not prejudicial in light of the decision 
reached below.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 38 
C.F.R. § 3.159(c).  All reasonable efforts were expended to 
determine whether there are additional service treatment or in-
service clinical records extant.  The National Personnel Records 
Center advised searches were made under both the Veteran's 
current and former surname with negative results.  While the 
Veteran may not have received full notice prior to the initial 
decision, after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
files.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Background of Original Claim

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303. Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).

Congenital or developmental defects are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status will not always constitute competent medical evidence.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted at 
the time of enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before enrollment 
and was not aggravated by such service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  If a pre- existing disorder is "noted" on entering 
service, the Veteran has the burden of showing an increase in 
disability during service.  If the Veteran meets that burden and 
shows that an increase in disability occurred, the burden then 
shifts to the government to show that any increase was due to the 
natural progress of the disease. Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if the 
condition underwent no increase in severity during service on the 
basis of the evidence of record pertinent to the manifestations 
of the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation; rather, the underlying condition, as 
contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening 
of the condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Historically, VA received the Veteran's claim for his back in 
October 1981, where he noted only a back condition on the VA Form 
21-526.  The evidence of record at the time consisted of active 
duty service treatment records and a VA report of examination.  
The Veteran's May 1976 Report Of Medical History for his 
preinduction examination noted a history of recurrent back pain.  
The examiner noted lumbosacral spasms following exertion 
approximately once a year, and that the Veteran had not used 
prescribed medication.  The May 1976 Report Of Medical 
Examination assessed the Veteran's spine as normal but noted the 
history of a lumbosacral spasm and assigned a P2 physical 
profile.  An individual's physical profile is divided into six 
categories (PULHES).  The number 2 indicates that he possessed a 
less than normal level of medical fitness.  Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992).

Service treatment records note multiple joint pain complaints 
during service for other than the back, to include inpatient 
treatment for the right knee.  Significantly, the service 
treatment records do not note any entries related to complaints, 
findings, or treatment for, the low back or a low back disorder.  
The Veteran's May 1979 Report Of Medical History for his 
examination at separation noted a history of recurrent back pain.  
The examiner noted occasional low back pain, with the then last 
episode a year prior.  The May 1979 Report Of Medical Examination 
For Separation notes the spine was assessed as normal.

The record also contained a December 1981 VA examination report 
which noted complaints of various joint pains including the lower 
back.  The report notes the Veteran stated that his back-and 
other joints, started to cause greater pain while he was 
stationed at Ft. Lewis, Washington.  The examiner specifically 
noted the Veteran did not provide a history of a back injury or 
actual pain that originated from the back, but pain that radiated 
upward to the back.  Physical examination revealed no tenderness 
of the back, and back movements were done smoothly and well 
without complaint.  X-rays revealed a pars interarticularis 
defect of the left L5 vertebrae.  There was no evidence of 
spondylolisthesis.

The RO noted the above evidence and findings and determined the 
Veteran's low back condition was a constitutional or 
developmental defect.  The claim was denied, and the Veteran 
appealed to the Board.

Although the Veteran had not previously claimed a specific in-
service back injury, he noted on his substantive appeal that he 
injured his back at Ft. Lewis in February 1978 on a night 
parachute jump, and the Board noted that contention in the 
decision.  The April 1984 Board decision determined the Veteran's 
low back disorder was a congenital or developmental defect that 
existed prior to service, and that there was no medical evidence 
of trauma or disease which could have increased the underlying 
pathology in service.  The April 1984 Board decision is final.  
38 U.S.C.A. § 7104. 

New and Material Evidence

Governing Law and Regulation

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and, when considered with all evidence of record, must raise a 
reasonable possibility of substantiating the claim.  See 
generally Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Court has held that in determining whether the evidence is 
new and material, the credibility of the newly presented evidence 
is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give consideration 
to all of the evidence received since the April 1984 Board 
decision in light of the totality of the record.  Shade; Hickson 
v. West, 12 Vet. App. 247, 251 (1999).

Analysis

Two appeals to the Court have crystallized the salient issue as 
whether the Board has sufficiently considered the lay evidence of 
record; specifically, the Veteran's and his mother's statements.  
The essence of the June 2009 Motion was that the September 2008 
Board decision failed to recognize or discuss relevant and 
competent lay evidence from the Veteran's mother, Mrs. M, insofar 
as it constituted new and material evidence on the issue of 
whether there was in fact in-service trauma that may have 
aggravated the Veteran's preexisting congenital back defect.  The 
Veteran's attorney asserted Mrs. M's statement was more than 
sufficient to reopen the Veteran's claim, but the Board disagreed 
and rejected the assertion.
In the September 2010 Joint Motion, however, the parties note it 
does not appear the Veteran's lay statements were rejected in the 
Board's 1984 decision, and the December 2009 Board decision 
failed to comply with the June 2009 Motion in that it did not 
discuss whether Mrs. M's statement constitutes new and material 
evidence.  The Board addresses these in the order listed.

The Veteran's Lay Statements.

As set forth earlier in this decision, the Veteran's assertion 
that he was injured in a parachute jump in February 1978 was part 
of the record before the Board in 1984 and was specifically noted 
in that April 1984 Board's decision at page two.  The Veteran's 
attorney repeatedly asserts that the Board did not explicitly 
reject the Veteran's statement in 1984 but found only that there 
was no medical evidence of in-service back trauma.  The Board, 
however, views this assertion as one that addresses an issue 
which is not currently before the Board and plays no role in 
deciding the current issue of new and material evidence.

As the Board understands the legal standard of new and material 
evidence, a petition to reopen is not determined by what a prior 
decision may or may not have specifically discussed; rather, one 
of the salient areas of inquiry of the new and material evidence 
legal standard is what evidence constituted the record before the 
decision maker at the time the decision was made.  (Emphasis 
added).  Shade.  To assert that the Board did not specifically 
reject the Veteran's lay statement in 1984 is to contest the 
reasons and bases of the 1984 Board decision, rather than whether 
the specific evidence in question was then a part of the record.
 
In light of the above factors, any resubmission or repeating of 
the Veteran's lay assertion of 1978 in-service back trauma is not 
new evidence.  That assertion was part of the record in 1984.  As 
for the Veteran's assertions that his currently diagnosed low 
back disorder, which incorporates the impact of post-service 
injuries, is medically linked to the status of his back at his 
separation from active service in 1979, the December 2009 Board 
decision addressed those assertions.

In 2009, the Board found that there was no evidence the Veteran 
has any medical training which would make him competent to opine 
on such a linkage.  The Board also reviewed the Veteran's lay 
assertions in light of current legal precedent on when a lay 
person may provide such competent evidence.  Jandreau. The Board 
found that, whether a current low back disorder is medically 
linked to active service is not within the general knowledge and 
capability of an average layperson, especially after three post-
service job-related injuries.  Moreover, there was not, and is 
not, evidence of a contemporaneous medical finding or diagnosis 
of etiology on which the Veteran might base his lay opinion or 
report or communicate.  Id.  A December 2001 entry in the VA 
outpatient records is no more than documentation of the Veteran's 
reported history.

Mrs. M's Statement.

The December 2009 Board decision did consider Mrs. M's statement.  
The Board even quoted the salient portion of it.  Insofar as it 
addressed the Veteran's back claim, she noted in her April 2008 
letter (which was received by VA in May 2008) that:

[A]fter going to Germany, Panama, and getting hurt, then 
going to GA, and jumping out of airplanes, he was sent 
to Washington, where he complained of back problems, he 
called me complaining and go to the doctor, they told 
him wasn't anything wrong with [sic] and said it was in 
his head.  I told him to go to a doctor outside of the 
base.

The December 2009 decision noted that the presumption of 
credibility did not eliminate the requirement that the evidence 
not be redundant.  The only part of Mrs. M's statement that was 
and is within her apparent personal knowledge is her account of 
her telephone conversations with the Veteran while he was 
assigned to Ft. Lewis, Washington.  That portion of her 
statement, however, recounts information which was in fact part 
of the record in 1984-that is, the Veteran had a history of back 
pain, and that he claims that he hurt his back during active 
service.  Thus, that portion of her statement was redundant 
evidence when compared to that which was before the Board in 
1984.

The Veteran's attorney asserts in the January 2011 written 
presentation that the Board failed to address or consider that 
portion of Mrs. M's statement that potentially went to chronicity 
of symptomatology that started in service.  The salient part 
reads as follows:

Upon leaving the Army he still complained of back 
problem. [sic]  They gave him a job in the federal 
building.  One day his back was hurting him nothing 
would help.  [H]e went to a VA hospital they gave him a 
hard time, he went back several time[s.]  [O]ne evening 
his back was hurting, he took [E]xcedrin and they didn't 
help so he kept taking them until he to almost a bottle 
[sic] and sat in a tub of hot water, he would have died 
if a friend had not come and got me, he was sitting in 
the tub crying with the bottle of [E]xcedrin by the tub.  
He kept taking them because the pain would not go away.  
I took him to the VA hospital and demanded that they see 
him.  When he left home he had no problems.  He was not 
the same when he came home.  He was a different person.  
Everyone said 1, he was not deprogram, [sic] (2) he 
suffered some mental problems that was not  addressed 
before he left the Army.

Contrary to the attorney's 2011 assertion, the Board gave Mrs. 
M's statement full consideration in the December 2009 decision, 
as the June 2009 Motion agreed the Board would do.  The Board, 
however, found the statement not to be probative.  Generic, 
nonspecific, and even vague, statements such as, "upon leaving 
the Army;" "one day;" and, "one evening," shed no probative 
light on the post-service time frame.  The phrases in quotation 
marks can apply to any time period between the Veteran's 
separation from active service and several years later, to 
include after his post-service job-related injuries.  In addition 
to the vagueness as to the time frame, Mrs. M's statement is 
redundant with the evidence already of record, as it described 
episodic back pain experienced by the Veteran which, as already 
noted, was a matter of record in 1984.

The Board also rejects the attorney's assertion that Mrs. M's 
observation that the Veteran was not the same when he came home 
is probative to his assertion of an in-service back trauma.  As 
the Board observed in the December 2009 decision, the vast 
majority of Mrs. M's statement addressed the Veteran's mental or 
psychiatric state in support of his separate claim of entitlement 
to service connection for an acquired psychiatric disorder.  Read 
within its four corners, the latter part of Mrs. M's statement 
relates back to the first part, which set forth her claimed 
observations of the Veteran's mental status, rather than his 
back.  Therefore, while a statement from Mrs. M was not 
previously part of the record in 1984, the information conveyed 
in her statement, when considered cumulatively with the evidence 
that was already of record, is redundant.  It repeats what was 
already of record, and does not constitute new and material 
evidence.  Shade.

In addition to Mrs. M's statement, the evidence added to the 
record since the 1984 Board decision includes substantial 
additional private, service, state, and VA medical records.  
These records note at least three post-service on-the-job back 
injuries in 1981, 1987, and 1999.  While these records are new, 
in the sense that they were not before the Board in 1984, they 
are not material.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing Veteran's current 
condition are not material to issue of service connection and are 
not sufficient to reopen a claim for service connection based on 
new and material evidence.).  Further, while these records note 
the Veteran's reported history of an in-service back injury in 
1978, such as the December 2001 entry noted by the Veteran's 
attorney, and the three subsequent injuries as re-injuries, those 
entries were recorded history provided by the Veteran-a history 
previously part of the record reviewed in the 1984 Board 
decision.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also 
Pellerin v. Brown, 10 Vet. App. 415, 418 (1997).  None of the 
additional medical records provide evidence apart from the 
Veteran's previously reported history.  They are cumulative.  
They are redundant.  Shade.  (Lance, Judge, concurring).

Hence, the Veteran has failed to submit new and material evidence 
to support his claim.  The evidence submitted since April 1984 
does not show or indicate a low back disorder other than a 
preexisting congenital or developmental defect, which was either 
incurred in or aggravated during his tour of active duty service.  
38 C.F.R. § 3.156(a).  Thus, the Board is constrained to deny the 
Veteran's petition.

In as much as the Veteran has not carried his initial burden of 
submitting new and material evidence, the benefit-of-the- doubt 
rule is not applicable to this case. Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder, the appeal is denied.


REMAND

In December 2009, the Board remanded the issue of entitlement to 
service connection for a psychiatric disorder, to include post-
traumatic stress disorder and paranoid schizophrenia for the 
reasons outlined below.  There is, however, no evidence available 
to the Board at this time showing that the development ordered 
has been completed.  Hence, the issue of entitlement to service 
connection for a psychiatric disorder, to include post-traumatic 
stress disorder and paranoid schizophrenia is once again remanded 
for the actions detailed below.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In this regard, a March 2008 psychiatric examination report notes 
that the examiner conducted a review of the claims file and, 
after examining the Veteran, rendered an Axis I diagnosis of 
paranoid schizophrenia.  The Axis I diagnosis notwithstanding, 
however, the examiner noted the Veteran's main problems were 
secondary to his Axis II diagnoses of paranoid, antisocial and 
borderline personality disorders.  The examiner observed both 
that, the Veteran's mental instability occurred during his active 
service, but he could not ascertain if the Veteran's mental 
instability was first noticed during his active service.  In any 
event, the examiner opined, with or without military service, the 
Veteran still would have developed severe personality problems 
and a psychotic condition.  The examiner's findings raise the 
necessity for additional findings.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall refer the claims file, and a 
copy of this remand, to the examiner who 
conducted the March 2008 examination and ask 
him to address the following:

Is there a 50-50 chance the Veteran first 
manifested symptoms of, or developed an 
acquired mental disorder, that was 
superimposed on the preexisting personality 
disorders during his active service?
  
If not, is it more likely than not that the 
Veteran first manifested symptoms of an 
acquired mental disorder prior to his active 
service?

If an acquired psychiatric disorder 
preexisted service-as suggested in the March 
2008 examination report-is there a 50-50 
chance that the rigors of the Veteran's 
active service aggravated any preexisting 
acquired mental disorder beyond its normal 
progression?  If so, please state to what 
degree in percentage terms.  

The examiner is advised that the term, "50-
50 chance" does not mean "within the realm 
of medical possibility." Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

Should the examiner advise another 
examination is needed to answer the above 
questions, the RO shall arrange the 
examination.  Please ensure the claims files 
are provided for the examiner's review as 
part of the examination.

If another examination is needed, advise the 
Veteran, and his representative, that it is 
the appellant's responsibility to report for 
the VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include denial 
of the claim. 38 C.F.R. §§ 3.158, 3.655.  In 
the event that the appellant does not report 
for any ordered examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was returned 
as undeliverable.

If the examiner who conducted the March 2008 
examination is no longer available, please 
refer the claims file and this remand to an 
equally qualified psychiatrist to answer the 
above questions.

The examiner should provide a copy of their 
curriculum vitae to the examination report.

2.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

3.  Then review the Veteran's claim de novo in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


